DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 2, 2021 and November 19, 2021 were filed prior to the mailing date of the present first Official action on the merits.  These submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
The information disclosure statement (IDS) submitted on September 13, 2022 was filed along with a certification statement under 37 CFR 1.97(e)(1) prior to the mailing date of the present first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s dependent claim 5 recites “wherein the catalyst comprises a metal selected from the group consisting of NiAl and Ni alloyed with Cu, Pd, Fe, or Co”.  When reviewing the aforementioned claim language, the claimed members of the Markush group are alloys, not metals contrary to Applicant’s claim term.  Next, the claimed Markush language constitutes “improper Markush grouping”. MPEP 2117 [R-10.2019] (II)  At least one member of Applicant’s claimed Markush language is broken down into elements or other components. MPEP 2117 [R-10.2019] (II)  
For these reasons, Applicant’s dependent claim 5 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret Applicant’s claimed Markush language to recite “an alloy selected from the group consisting of NiAl, NiCu, NiPd, NiFe, and NiCo”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2012/0189530 A1 to Marmaro et al. (hereinafter “Marmaro”).

Referring to Applicant’s independent claim 1, Marmaro teaches a system (See Abstract; the system for producing hydrogen and a carbon nanoproduct of Marmaro is equivalent to Applicant’s claim term “a system”) comprising: a reactor comprising a reaction chamber in fluid communication with a hydrocarbon feed gas supply (pars. [0017-18]; FIG. 1; the reactor of Marmaro is equivalent to Applicant’s claim term “a reactor”; the hydrocarbon feed gas supply  of Marmaro is equivalent to Applicant’s claim term “a hydrocarbon feed gas supply”), the catalyst and the reactor configured to produce a nanocarbon mixture and a product gas by catalytic decomposition of a hydrocarbon feed gas (pars. [0017-24]; FIG. 1; the metal catalyst, such as NiAl, or Ni alloyed with Cu, Pd, Fe, Co, or an oxide such as MgO, ZnO, Mo2O3 or SiO2, or a Group VIII metal such as Fe, Co, Ru, Pd and Pt, of Marmaro is equivalent to Applicant’s claim term “the catalyst” of Marmaro; the hydrocarbon feed gas, such as methane, natural gas, ethylene and propane, of Marmaro is equivalent to Applicant’s claim term “a hydrocarbon feed gas”; the carbon nanoproduct, e.g., mixture of carbon nanotubes and carbon nanofibers, of Marmaro is equivalent to Applicant’s claim term “a nanocarbon mixture”; the product gas of Marmaro is equivalent to Applicant’s claim term “a product gas”); and, a carbon separator configured to separate the nanocarbon mixture from the product gas (par. [0021]; FIG. 1; the carbon separator of Marmaro is equivalent to Applicant’s claim term “a carbon separator”).
	The claim preamble language “for making an admixture in liquid form for making concrete” and claimed recitation “a catalyst; the nanocarbon mixture comprising at least two different types of nanocarbon particles in selected mass percentage ranges, the nanocarbon particles selected from the group consisting of carbon nanotube particles, carbon nanofiber particles, graphene particles, graphite particles, carbon black, paracrystalline carbon particles, polycrystalline carbon particles, nanodiamonds, single- layer fullerene particles, and multi-layer fullerene particles, the nanocarbon particles having a first percentage range of from 0.4% to 1.9% of a mass of the admixture; a nano-silica-based suspension stabilizer configured for mixing with the nanocarbon mixture having a second percentage range of from 5% to 21% of the mass of the admixture; and a surfactant configured for mixing with the nanocarbon mixture having a third percentage range of from 2% to 9% of the mass of the admixture” constitute subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claim preamble language and claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  While Marmaro does not teach explicitly the weight percent ranges of the claimed reactants recited in independent claim 1, the system of Marmaro still teaches each and every claimed reactant recited in independent claim 1.  During operation, the system of Marmaro will perform in the same manner as Applicant’s claimed system utilizing the same reactants in amounts recited within Applicant’s claimed ranges. MPEP 2114 [R-07.2015] (II)  Moreover, FIG. 1 of Marmaro is identical, that is, illustration, reference numerals, caption text, etc., to FIG. 24 of the present application as originally filed.  For these reasons, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 2, Marmaro teaches the system further comprises a catalyst transport system configured to move the catalyst through the reaction chamber in contact with the hydrocarbon feed gas (par. [0019]; the catalyst transport system of Marmaro is equivalent to Applicant’s claim term “a catalyst transport system”).

Referring to Applicant’s claim 3, the claimed recitation “wherein the nanocarbon particles comprise 43% to 58% of carbon nanotube particles based on a total mass of the nanocarbon particles” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 4, the claimed recitation “wherein the nanocarbon particles comprise 30% to 50% of carbon nanofiber particles based on a total mass of the nanocarbon particles” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 5, the claimed recitation “wherein the catalyst comprises a metal selected from the group consisting of NiAl and Ni alloyed with Cu, Pd, Fe, or Co” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 6, the claimed recitation “wherein the catalyst comprises an oxide selected from the group consisting of MgO, ZnO, Mo2O3 and SiO2” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 7, the claimed recitation “wherein the catalyst comprises a group VIII metal selected from the group consisting of Fe, Co, Ru, Pd and Pt” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 8, the claimed recitation “wherein the hydrocarbon feed gas comprises a gas selected from the group consisting of methane and natural gas” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system. 

Referring to Applicant’s claim 9, the claimed recitation “wherein the hydrocarbon feed gas comprises a gas selected from the group consisting of ethylene and propane” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s claim 10, the claimed recitation “further comprising an organic compound including a functional group that contains a basic nitrogen atom with a lone pair in a dosage of from 0.5% to 20% by the mass of the admixture” constitutes subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  For this reason, the prior art system taught by Marmaro anticipates Applicant’s claimed system.

Referring to Applicant’s independent claim 11, Marmaro teaches a system (See Abstract; the system for producing hydrogen and a carbon nanoproduct of Marmaro is equivalent to Applicant’s claim term “a system”) comprising: a reactor comprising a reaction chamber in fluid communication with a hydrocarbon feed gas supply (pars. [0017-18]; FIG. 1; the reactor of Marmaro is equivalent to Applicant’s claim term “a reactor”; the hydrocarbon gas feed supply of Marmaro is equivalent to Applicant’s claim term “a hydrocarbon feed gas supply”), the catalyst and the reactor configured to produce a nanocarbon mixture and a product gas by catalytic decomposition of a hydrocarbon feed gas (pars. [0017-24]; FIG. 1; the metal catalyst, such as NiAl, or Ni alloyed with Cu, Pd, Fe, Co, or an oxide such as MgO, ZnO, Mo2O3 or SiO2, or a Group VIII metal such as Fe, Co, Ru, Pd and Pt, of Marmaro is equivalent to Applicant’s claim term “the catalyst” of Marmaro; the hydrocarbon feed gas, such as methane, natural gas, ethylene and propane, of Marmaro is equivalent to Applicant’s claim term “a hydrocarbon feed gas”; the carbon nanoproduct, e.g., mixture of carbon nanotubes and carbon nanofibers, of Marmaro is equivalent to Applicant’s claim term “a nanocarbon mixture”; the product gas of Marmaro is equivalent to Applicant’s claim term “a product gas”); a catalyst transport system configured to move the catalyst through the reaction chamber in contact with the hydrocarbon feed gas (par. [0019]; the catalyst transport system of Marmaro is equivalent to Applicant’s claim term “a catalyst transport system”); and, a carbon separator configured to separate the nanocarbon mixture from the product gas (par. [0021]; FIG. 1; the carbon separator of Marmaro is equivalent to Applicant’s claim term “a carbon separator”). 
The claim preamble language “for making an admixture in liquid form for making concrete” and claimed recitation “a catalyst; the nanocarbon mixture comprising at least two different types of nanocarbon particles in selected mass percentage ranges, the nanocarbon particles selected from the group consisting of carbon nanotube particles, carbon nanofiber particles, graphene particles, graphite particles, carbon black, paracrystalline carbon particles, polycrystalline carbon particles, nanodiamonds, single- layer fullerene particles, and multi-layer fullerene particles, the nanocarbon particles having a first percentage range of from 0.4% to 1.9% of a mass of the admixture; a nano-silica-based suspension stabilizer configured for mixing with the nanocarbon mixture having a second percentage range of from 5% to 21% of the mass of the admixture; a surfactant configured for mixing with the nanocarbon mixture having a third percentage range of from 2% to 9% of the mass of the admixture; and an organic compound including a functional group that contains a basic nitrogen atom with a lone pair in a dosage of from 0.5% to 20% of the mass of the admixture” constitute subject matter drawn to the manner in which Applicant’s claimed system is intended to be employed. MPEP 2114 [R-07.2015] (II)  The aforementioned claim preamble language and claimed recitation does not differentiate Applicant’s claimed system from the prior art system taught by Marmaro, a named co-inventor of the present application. MPEP 2114 [R-07.2015] (II)  While Marmaro does not teach explicitly the weight percent ranges of the claimed reactants recited in independent claim 1, the system of Marmaro still teaches each and every claimed reactant recited in independent claim 1.  During operation, the system of Marmaro will perform in the same manner as Applicant’s claimed system utilizing the same reactants in amounts recited within Applicant’s claimed ranges. MPEP 2114 [R-07.2015] (II)  Moreover, FIG. 1 of Marmaro is identical, that is, illustration, reference numerals, caption text, etc., to FIG. 24 of the present application as originally filed.  For these reasons, the prior art system taught by Marmaro anticipates Applicant’s claimed system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731